Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heasman et al. (US PG Pub 2018/0056058) in view of Marsh et al. (US PG Pub 2014/0088665).
Regarding claims 1-2, 4-6, 11, 18, Heasman et al. discloses a cochlear implant alignment system and method comprising: a cochlear implant system that includes a cochlear implant system 105 that includes a cochlear implant 104 configured to be implanted, by way of an implantation procedure, under a skin flap of a recipient ([0028]), an electrode lead 126 permanently affixed to the cochlear implant and configured to be inserted, by way of the insertion procedure, into a cochlea of the recipient ([0032]), a headpiece 102 configured to operate external to the recipient and to detect signals generated by the cochlear implant ([0028]).  Heasman et al. does not expressly disclose a sound processor configured to generate, based on a signal strength of a detected wireless back telemetry signal from the cochlear implant, a Received Signal Strength Indicator (RSSI) signal; and a component alignment presentation system that includes at least one physical computing device that receives the RSSI signal from the sound processor, and presents, based on the RSSI signal and by way of a user interface during the insertion procedure, an indication of a degree of alignment of the headpiece with the cochlear implant to assist a user associated with performing the insertion procedure in aligning the headpiece with the cochlear implant while the insertion procedure is underway.  Marsh et al. teaches it is known in the art for an implanted prosthesis to generate a wireless back telemetry signal which a sound processor (“signal strength indicator”) then uses to generate an RSSI signal 40 ([0026]) to help determine the degree of alignment between an external coil and an implanted coil ([0012]).  Marsh et al. further teaches a component alignment presentation system that includes at least one physical computing device 42 that receives the RSSI signal from the sound processor, and presents, based on the RSSI signal and by way of a user interface 44, an indication of a degree of alignment of the external device with the implanted device to assist a user associated with performing the implantation procedure in aligning the external device with the implanted device ([0014]) while the implantation procedure is underway ([0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heasman et al. to try the RSSI signal alignment system as taught by Marsh et al. as it is a known standard feature of many commercially available receiver processors ([0039]) and would help better determine the degree of alignment between the headpiece with the cochlear implant during an insertion procedure to maximize the signal between the two devices ([0014]).
Regarding claim 3, 14, 19, Heasman et al. discloses a loudspeaker 142 configured to apply acoustic stimulation to the recipient during the insertion procedure ([0030]), and wherein: the sound processor is further configured, when the headpiece is aligned with the cochlear implant, to detect an evoked response of the recipient that occurs in response to the acoustic stimulation applied to the recipient, and provide the detected evoked response to an insertion procedure assistance system associated with the cochlear implant system and configured to assist the user in performing the insertion procedure ([0064]).  
Regarding claims 7, 9, 15, 17, Heasman et al. in view of Marsh et al. teaches indication of the degree of alignment of the headpiece with the cochlear implant by: detecting, based on a change in the RSSI signal, a change in the degree of alignment of the headpiece with the cochlear implant; and graphically representing the change in the degree of alignment of the headpiece with the cochlear implant by way of at least one of a color and a status-indicating graphic displayed on a graphical display upon which the user interface is presented ([0012], [0049]).
Regarding claims 8-9, 16-17, 20, Heasman et al. in view of Marsh et al. teaches indication of the degree of alignment of the headpiece with the cochlear implant by: detecting, based on a change in the RSSI signal, a change in the degree of alignment of the headpiece with the cochlear implant; and audibly representing the change in the degree of alignment of the headpiece with the cochlear implant by way of at least one of a volume and a pitch sound emitted by a loudspeaker by way of which the user interface is presented ([0013], [0049]).
Regarding claim 10, Heasman et al. in view of Marsh et al. disclose the headpiece is further configured to transmit a wireless forward telemetry signal ([0061]) to the cochlear implant concurrently with the detection of the back telemetry signal generated by the cochlear implant ([0026]), the forward telemetry signal transmitted at a different frequency than the detected back telemetry signal and including data and power based upon which the cochlear implant operates ([0061-0062], [0068]).
Regarding claim 12, Heasman et al. in view of Marsh et al. disclose the sound processor is further configured, subsequent to the insertion procedure to: perform an initial system communication characterization to determine power levels at which intersystem communications will be made during operation of the cochlear implant system; determine, during the operation of the cochlear implant system, that the determined power levels are non-optimal based on the RSSI signal; and perform a system communication recharacterization to determine optimal power levels at which intersystem communications will be made during subsequent operation of the cochlear implant system ([0055]).
Regarding claim 13, Heasman et al. in view of Marsh et al. disclose the sound processor is configured to generate the RSSI signal as a digital signal by performing an analog-to-digital conversion of an analog signal representative of the signal strength of the detected back telemetry signal ([0026-0028]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792